2020 IL App (2d) 180565
                                        No. 2-18-0565
                                  Opinion filed June 24, 2020


                                            IN THE

                              APPELLATE COURT OF ILLINOIS

                                     SECOND DISTRICT


THE PEOPLE OF THE STATE                         )   Appeal from the Circuit Court
OF ILLINOIS,                                    )   of Kane County.
                                                )
       Plaintiff-Appellee,                      )
                                                )
v.                                              )   No. 15-CF-928
                                                )
GILBERTO MONTES,                                )   Honorable
                                                )   James C. Hallock,
       Defendant-Appellant.                     )   Judge, Presiding.


       JUSTICE BRIDGES delivered the judgment of the court, with opinion.
       Justices Jorgensen and Brennan concurred in the judgment and opinion.

                                           OPINION

¶ 1 Following a bench trial, defendant, Gilberto Montes, was convicted of unlawful possession of

900 grams or more of a substance containing cocaine, with intent to deliver (720 ILCS

570/401(a)(2)(D) (West 2014)). On appeal, he argues that (1) the trial court erred in denying his

motion to suppress evidence, because his arrest was not supported by probable cause, (2) his

unconstitutional arrest vitiated his consent to search his home and requires suppression of the

evidence found therein, under the fruit-of-the-poisonous-tree doctrine, and (3) if his defense

counsel failed to preserve the issue of probable cause to arrest, counsel provided ineffective

assistance. We affirm.
2020 IL App (2d) 180565


¶2                                        I. BACKGROUND

¶ 3 On January 27, 2016, defendant was charged in a two-count indictment. Count I charged him

with unlawful possession of a controlled substance with intent to deliver (720 ILCS

570/401(a)(2)(D) (West 2014)), a class X felony. It alleged that on June 12, 2015, defendant

knowingly and unlawfully possessed with intent to deliver 900 grams or more of a substance

containing cocaine. Count II charged defendant with unlawful possession of a controlled substance

(720 ILCS 570/402(a)(2)(D) (West 2014)), a class 1 felony, based on the same allegations, minus

intent to deliver.

¶4                                       A. Motion to Suppress

¶ 5 On March 30, 2017, defendant filed a motion to quash arrest and suppress evidence.1 He argued

in the motion that “the arresting officers had no warrant for [his] arrest and were not authorized

under any provision of the law to affect such an arrest.” He further argued that the police

improperly searched his residence without a warrant or permission. A hearing on the motion took

place the same day.

¶ 6 We summarize defense counsel’s opening argument on the motion to suppress. On the date in

question, defendant was stopped by Department of Homeland Security (Homeland Security)

investigators though he was not committing any crime or engaging in any unlawful activity at the

time. After the officers placed defendant in custody, they learned that he was in the country

illegally. Counsel stated that this was “really not one of the issues in the case at this point, but [he]

        1   One appellate court panel has stated that “motion to quash arrest” is an arcane phrase that

is essentially meaningless verbiage and that such a motion should instead be titled “motion to

suppress evidence,” as that is the motion’s goal. People v. Dunmire, 2019 IL App (4th) 190316,

¶ 28. We will therefore refer to the motion here as simply a motion to suppress evidence.



                                                  -2-
2020 IL App (2d) 180565


guess[ed] it [was] a sub-issue.” The officers then searched defendant’s vehicle and house, without

a warrant or consent, violating his fourth amendment rights.

¶ 7 Defendant provided the following testimony. On June 12, 2015, he lived at 1075 Lisa

Boulevard in Aurora. At about 11 a.m., he drove in his pickup truck with his dog to a Walgreens

store and bought some items. When he exited the store, a man stopped him and told him that he

was from Homeland Security. He asked if defendant was “Flores,” and defendant said no. The

officer asked another question, and defendant said that he could not answer because he did not

speak English. An officer who spoke Spanish joined them and three or four unmarked police

vehicles arrived. All of the officers wore civilian clothing. They asked defendant for identification,

and, when he showed them his identification, they said that it was “garbage.” Defendant wanted

to go to his truck to let his dog out, but the officers did not allow him to leave. The officers said

that they had a warrant for his arrest for selling marijuana and that he was under arrest. They

searched his truck without asking for permission but did not find anything.

¶ 8 Defendant’s identification listed his address as 609 Lake Street in Aurora, which was his

previous address. An officer said that defendant did not live there anymore and that they were

going to defendant’s current residence, at 1075 Lisa Boulevard. Defendant asked if they had a

“permit or permission to go in,” and the officer said, “ ‘No. It’s okay.’ ” An officer drove

defendant’s truck to his house and parked it there. Defendant was handcuffed and traveled in

another car. There were about 8 to 10 police cars already at the house. The police were going to

kick in the door, but then an officer asked if a key he was holding was defendant’s house key.

Defendant said yes, but he did not give the police permission to go in. The police never showed

defendant a warrant, and they did not ask him to sign any documents.




                                                -3-
2020 IL App (2d) 180565


¶ 9 Sergeant Detective Montague Hall testified as follows. He was a task-force officer in the

narcotics group of Homeland Security. He was also a sergeant with the Waukegan Police

Department. He spoke Spanish in addition to English, and he used Spanish in about 85% of his

work encounters.

¶ 10 On June 12, 2015, Hall was investigating defendant in Hall’s capacity as a task-force officer

with Homeland Security. “Information was given” to them that defendant was dealing narcotics

and laundering money back to a Mexican cartel. The informant provided a name and phone

number, which led the officers to defendant. Hall admitted that the investigation synopsis did not

identify the subscriber of the phone number. The officers looked up defendant in the “system” and

found out that he had previously been under investigation for cannabis smuggling and money

laundering. Eric Powell, an immigration officer assigned to the narcotics group, determined that

defendant was in the United States illegally.

¶ 11 Hall and Officer James Lindley conducted surveillance on defendant in Aurora. They were

wearing plain clothes and in an unmarked police car, but Hall wore a bulletproof vest that said

“Police.” The officers saw defendant make several trips to a Bank of America branch and then saw

him go into a Walgreens. When defendant exited the Walgreens, Hall and Lindley approached

defendant on foot. They were off to the side of the parking lot, and they were not next to

defendant’s vehicle. Hall spoke to defendant in Spanish. He identified himself and asked defendant

if he was Gilberto Montes. Defendant said yes, and Hall asked him for identification. Neither

officer told defendant to stop or asked if his name was Flores. However, in his testimony, Hall

admitted that he was conducting an investigatory stop and that defendant was not free to leave.

Defendant’s identification listed his address as 609 South Lake Street. Hall told defendant that he

was under investigation for being in the country illegally. Powell then arrived, and he verified that



                                                -4-
2020 IL App (2d) 180565


defendant was in the country illegally. Neither officer said that defendant’s identification was

“garbage” or that he did not live at 609 South Lake Street.

¶ 12 Hall then took defendant into custody and advised him of his rights under Miranda v. Arizona,

384 U.S. 436 (1966). Hall placed defendant in handcuffs and told him that he was under

investigation for cannabis smuggling and money laundering. Hall also told defendant that they

believed that he was selling cannabis from his house. Defendant said that he lived at 1075 Lisa

Boulevard. He said that he had no cannabis in the house and that the police could check the house

if they wanted to. To clarify, Hall asked defendant if the police could go to his house and check,

and defendant replied in the affirmative. Hall therefore believed that defendant gave verbal consent

to search the residence. They placed defendant in the backseat of Powell’s car and drove there.

The officers asked if defendant wanted to leave his truck at Walgreens, and he requested that they

bring it back to the residence because his dog was inside. The officers did not search the vehicle

at the time, but they later searched it and found marijuana.

¶ 13 At the house, the three officers and defendant walked up to the front door. Defendant showed

Hall which key opened the door, and they went inside. The officers found money and narcotics

ledgers in a hidden compartment in the bathroom and two kilograms of cocaine hidden underneath

a chair.

¶ 14 During the hearing, Hall identified a consent-to-search form used by Homeland Security and

testified that he or another agent might have had such a form with them during the encounter with

defendant. He did not use a form with defendant, because defendant gave verbal consent to search

the house. The form used specific language regarding consent and informed the signatory that he

had a right to refuse. When using the form, Hall would write his own name where it stated “ICE

special agent,” list the property, and require the individual’s signature. The



                                               -5-
2020 IL App (2d) 180565


acknowledgement in the form stated “I hereby voluntarily and intentionally consent to allow ICE

to search my property” and noted that the consent was freely given.

¶ 15 We summarize defense counsel’s closing argument on the motion to suppress. The State did

not meet its burden. A form documenting voluntary consent is specific and unique, and the

officers’ failure to use one showed that the search was not done in the proper manner. The officers

obtained defendant’s statement that they could “check” the house, but that statement was

ambiguous. Nothing in the record indicated that defendant understood his rights, including that he

had the right to refuse to consent. The failure to document his consent should indicate to the court

that defendant was not consenting freely and voluntarily. Counsel concluded by stating, “at this

point, we’re only talking about the search of the home, the Court should suppress the evidence that

was encountered inside the home.”

¶ 16 The trial court stated:

               “The court finds that the officers had done an investigation prior to this particular

       date and that the Department of Homeland Security held the belief that the defendant was

       in the United States illegally.

               The court further finds that the officer made a legal stop on the defendant in the

       parking lot at the Walgreens; that the officers placed him into custody and read the

       defendant his Miranda rights.”

The trial court continued as follows. Hall’s testimony was very credible and believable. There were

only three officers with defendant. The officers searched defendant’s house without a search

warrant or signed consent. However, defendant gave verbal consent for the search while he was in

the Walgreens parking lot, after being informed of his Miranda rights. Therefore, the trial court

denied defendant’s motion to suppress.



                                               -6-
2020 IL App (2d) 180565


¶ 17                                     B. Bench Trial

¶ 18 A bench trial took place on September 28, 2017. We summarize the testimony of Lindley. On

June 12, 2015, he was working as a task-force officer “with the Chicago narcotics group at

Homeland Security investigations.” He and Hall approached defendant in the Walgreens parking

lot. Lindley said only “hi” or “hello” because he did not speak Spanish; Hall communicated with

defendant in Spanish. After conversing with defendant, Hall informed Lindley that he had obtained

permission from defendant to search defendant’s residence, so they proceeded to 1075 Lisa

Boulevard. Lindley walked up to the front door with Hall and “Agent Paul.” Hall had a

conversation with defendant, in which Hall showed defendant a key, and Hall then opened the

door.

¶ 19 The residence contained two bedrooms and a bathroom. The police found $15,100 and

“books” hidden under the bathroom sink. In the northwest bedroom, they found two brick-like

objects hidden under a piece of wood on the bottom of a chair. The parties stipulated that the

objects consisted of a substance containing cocaine that weighed a total of 999.8 grams. Based on

Lindley’s training and experience, he estimated the street value of the cocaine at between $100

and $120 per gram. A user typically purchased 3.5 grams at the higher end, which was called an

“8-ball,” or purchased 1 or 2 grams at the lower end. Therefore, a typical user would not have

999.8 grams of cocaine. The street value of the cocaine was $236,000.

¶ 20 The closet in the northwest bedroom had male clothing, but less than a typical amount. The

closet also contained a foreign driver’s license and a Bank of America document with defendant’s

name, both of which listed the 609 South Lake Street address. The police also found defendant’s

birth certificate in the bedroom.




                                             -7-
2020 IL App (2d) 180565


¶ 21 There was a minimal amount of female clothing in the southwest bedroom, but no female

personal-care products in the bathroom. In the basement, the police found items commonly used

in distributing narcotics and for money laundering, namely a “FoodSaver” machine and

“FoodSaver” bags (which Lindley stated are “utilized to place amounts of narcotics or money into

a plastic bag and then all the air is sucked out, so it compresses it, and it’s easy to be delivered or

concealed”), a bag of rubber bands, a box of gallon-size “slider” bags, and green plastic wrap. A

Jeep was inside the one-car garage. The Jeep’s title was on the kitchen counter, and it listed the

owner’s name as a female with a different address. The Jeep had a hidden compartment activated

by pistons, but police found only a towel inside. The house as a whole had “minimal items” and

there were not basic things like a kitchen table.

¶ 22 An officer testified that a narcotics-sniffing dog alerted to a truck outside the house, to one of

the bedrooms, to underneath the bathroom cabinet, and to the floorboard of the back hatch of the

Jeep.

¶ 23 In addition to testifying consistently with his testimony from the hearing on the motion to

suppress, Hall further testified as follows. He had been employed with the Waukegan Police

Department since 2001 and by Homeland Security since 2007. After defendant produced his

identification outside of the Walgreens, Hall advised him that there was an investigation in

reference to him dealing in cannabis and money laundering from his house on 1075 Lisa

Boulevard. Defendant denied engaging in these activities and said that the police could go there

and check.

¶ 24 Hall testified to the items recovered from the house, specifying that a notebook found under

the sink was determined to be a ledger. The only furniture in the northwest bedroom was a bed and

a chair. Hall went outside and asked defendant about the money found in the bathroom, and he



                                                -8-
2020 IL App (2d) 180565


“said it was the girls [sic] who lived at the house.” He said that a woman resided there but was

currently in Mexico. Defendant said that he slept in the northwest bedroom and that all of his

clothes were there. When confronted about the cocaine that the police found, defendant said that

he did not know about the cocaine and that it was not his. He said that he was a landscaper and

was not involved in narcotic sales. Hall never returned to the property to speak to any female. Also,

the police did not find any cannabis for distribution at the house.

¶ 25 The trial court found as follows. The State’s witnesses were very credible and very believable.

There was substantial evidence tying defendant to the address that was searched, including a birth

certificate, banking documents, and other documents. The documents included defendant’s name,

and some included his picture. Although the documents listed a different address, they were found

at the location that the police searched, in close proximity to the contraband and currency. Further,

defendant had a key to the premises, and he gave it to the officers so that they could conduct the

search, which they did with his consent. The cocaine weighed over 900 grams, a volume someone

in the cocaine-trafficking business would typically possess, as opposed to a user. The trial court

found defendant guilty beyond a reasonable doubt of both counts.

¶ 26 After the trial court made its ruling, the parties and the trial court agreed to extend the time

for defendant to file a posttrial motion to November 1, 2017. On that date, the trial court continued

the hearing to November 2, 2017.

¶ 27 On November 2, 2017, defendant filed a motion for a new trial, in which he included the

argument that the trial court erred in denying his motion to suppress. A hearing on the motion took

place on March 21, 2018. Defense counsel argued, among other things, that they “had early alleged

that it was an illegal arrest, but [he thought that] the fact that the defendant didn’t have any

immigration status in the United States probably vitiate[d] that argument, so [he would] turn to the



                                               -9-
2020 IL App (2d) 180565


next step.” Counsel then argued that defendant was not presented with a written consent-to-search

form, nor was his verbal consent to search recorded in any manner. Counsel also argued that there

was no direct or circumstantial evidence that defendant knew about the cocaine hidden in the chair.

The trial court denied the motion for a new trial.

¶ 28 On June 22, 2018, following a sentencing hearing, the trial court ruled that count II merged

into count I. It sentenced defendant to 15 years’ imprisonment, which was the statutory minimum,

followed by 3 years’ mandatory supervised release. The trial court also imposed various costs,

fines, and fees. Defendant timely appealed.

¶ 29                                      II. ANALYSIS

¶ 30 On appeal, defendant first argues that the trial court erred in denying his motion to suppress

evidence. At a hearing on a motion to suppress, the defendant must make a prima facie case that

the evidence was obtained by an illegal search or seizure. People v. Brooks, 2017 IL 121413, ¶ 22.

Where the defendant was searched and seized without a warrant, he may make his prima facie case

by showing that he was doing nothing unusual or suspicious to justify the police in taking such

action without a warrant. People v. Carter, 2019 IL App (1st) 170803, ¶ 18. If the defendant meets

this burden, the burden shifts to the State to present evidence to counter the defendant’s prima facie

case. People v. Davis, 2019 IL App (1st) 181492, ¶ 20. Still, the ultimate burden of proof remains

with the defendant. Id.

¶ 31 When reviewing a ruling on a motion to suppress, we defer to the trial court’s factual findings

and reverse those findings only if they are against the manifest weight of the evidence. People v.

Hill, 2020 IL 124595, ¶ 14. Such deference is based on the recognition that the trial court is in a

superior position to determine and weigh the witnesses’ credibility, observe their demeanor, and

resolve conflicts in their testimony. People v. McDonough, 239 Ill. 2d 260, 266 (2010).



                                                - 10 -
2020 IL App (2d) 180565


However, we review de novo the ultimate legal ruling on the motion to suppress. Hill, 2020 IL

124595, ¶ 14. Moreover, in reviewing the trial court’s ruling on a motion to suppress, we may

consider evidence presented at both the suppression hearing and the trial. People v. Hood, 2019 IL

App (1st) 162194, ¶¶ 38-39.

¶ 32 Defendant argues that, even though he and Hall offered contradictory testimony at the hearing

on the motion to suppress, he accepts Hall’s version of events for purposes of appeal, meaning that

we should review de novo the legal conclusions derived from Hall’s testimony. We therefore

accept Hall’s version of events as true for purposes of this appeal.

¶ 33 On the merits, defendant maintains that he was arrested when the police handcuffed him and

read him his Miranda rights. Defendant argues that he presented evidence that he was not doing

anything unusual when the police arrested him and that they lacked a warrant, which shifted the

burden to the State to prove that there was probable cause for the arrest. See People v. Grant, 2013

IL 112734, ¶ 11 (an arrest without a warrant is valid only if it is supported by probable cause to

arrest). Defendant notes that the State took the position that defendant was arrested for being in the

United States illegally and that the trial court found that defendant was lawfully seized in the

parking lot for this reason. Defendant argues, however, that the police lacked probable cause to

arrest him, because his being in the United States illegally was not a crime.

¶ 34 Defendant cites Arizona v. United States, 567 U.S. 387, 407 (2012), where the Supreme

Court stated:

                “As a general rule, it is not a crime for a removable alien to remain present in the

       United States. See INS v. Lopez-Mendoza, 468 U.S. 1032, 1038, (1984). If the police stop

       someone based on nothing more than possible removability, the usual predicate for an

       arrest is absent.”



                                                - 11 -
2020 IL App (2d) 180565


Defendant also cites two cases that cited Arizona. In United States v. Meza-Rodriguez, 798 F.3d

664, 673 (7th Cir. 2015), the court stated, “unlawful presence in the country is not, without more,

a crime.” In Parada v. Anoka County, 332 F. Supp. 3d 1229, 1242-431243 (D. Minn. 2018), the

court stated, “It is clearly established that a warrantless arrest must be supported by probable cause

of criminal activity, that unlawful presence is not a crime, and that an immigrant’s possible

removability is insufficient to give rise to probable cause.”

¶ 35 Defendant additionally argues that, regardless of whether illegal presence in the United States

is generally sufficient to establish probable cause, the State failed to meet this burden. Defendant

notes that probable cause to arrest exists if the arresting officer knows facts that would be sufficient

to lead a reasonably cautious person to believe that the arrestee has committed a crime. See Grant,

2013 IL 112734, ¶ 11; see also 725 ILCS 5/107-2(1)(c) (West 2014). Defendant also notes that the

probable cause inquiry is based on an objective analysis, as opposed to the subjective beliefs of the

officer (see People v. Lee, 214 Ill. 2d 476, 484-85 (2005)), and that a mere hunch or suspicion is not

enough (see People v. Drake, 288 Ill. App. 3d 963, 967 (1997)). Defendant argues that whether

the officers had a subjective belief that he was in this country illegally is not relevant but that,

rather, the State needed to and failed to show that the officers had knowledge of objective facts to

show a probability that he had committed a crime. Defendant argues that Hall’s testimony

regarding the investigation of defendant’s alleged drug dealing and money laundering was

insufficient, as the testimony was based on just a hunch or suspicion and the State presented no

objective facts to show that he was involved in any narcotics enterprise. Defendant highlights that,

in any event, his alleged drug trafficking was not used by the police or the State as a basis for

probable cause for his arrest. Defendant then proceeds to argue that his




                                                 - 12 -
2020 IL App (2d) 180565


unconstitutional arrest vitiated his consent to search his home and requires suppression of evidence

found therein, under the fruit-of-the-poisonous-tree doctrine.

¶ 36 The State’s initial reply is that defendant failed to make a prima facie case on his motion to

suppress, because defendant testified that the officers had a warrant to arrest him. The State’s

argument is without merit, as defendant testified that the officers told him that they had a warrant

for his arrest for selling marijuana. The officers never claimed in their testimony that they actually

had a warrant to arrest defendant, and Hall’s testimony indicated that he arrested defendant for

being in the country illegally.

¶ 37 The State next argues that the initial encounter between the officers and defendant was

consensual or was a proper stop under Terry v. Ohio, 392 U.S. 1 (1968). However, regardless of

how the initial encounter can be labeled, it is clear that defendant was arrested when he was

handcuffed and read his Miranda rights, and the issue here is whether Hall had probable cause to

arrest him. Defendant met his burden of making a prima facie case by showing that he was not

doing anything unusual at the time of his warrantless arrest. Carter, 2019 IL App (1st) 170803,

¶ 18. Therefore, the burden shifted to the State to produce evidence justifying the intrusion. People

v. Thornton, 2020 IL App (1st) 170753, ¶ 23.

¶ 38 The State argues that any error in the trial court using defendant’s immigration status as a

basis to find probable cause for arrest was invited error, because, at the hearing on defendant’s

motion for a new trial, defense counsel argued that they “had early alleged that it was an illegal

arrest, but [he thought that] the fact that the defendant didn’t have any immigration status in the

United States probably vitiate[d] that argument, so [he would] turn to the next step.” The State

argues that, having conceded defendant’s lack of immigration status in the United States and the

fact that it impaired the validity of his argument, defendant procured the trial court ruling that he



                                                - 13 -
2020 IL App (2d) 180565


now charges as error. The State cites People v. Liekis, 2012 IL App (2d) 100774, ¶ 24, where the

court stated that the doctrine of invited error or acquiescence is a form of procedural default or

estoppel that provides that a party may not request that the court proceed in one manner and then

argue on appeal that the requested action was error.

¶ 39 The State alternatively argues that the officers’ reasonable suspicion of criminal activity

developed into probable cause. It argues that the officers had information that defendant was

engaged in drug smuggling and money laundering, that the officers saw defendant engage in the

unusual activity of going to the bank several times in one day, and that defendant’s multiple

addresses, as shown by an address on his identification that was different from that with which he

was associated, showed that it was more probable than not that defendant was engaged in money

laundering. The State argues that, once defendant provided his identification and Hall had

reasonably trustworthy information from Powell that defendant was in the United States illegally,

there was evidence to establish that it was more probable than not that defendant committed a

federal criminal immigration offense and/or a money laundering offense and to provide probable

cause to arrest defendant. See 8 U.S.C. § 1325 (2012) (unlawful entry); 8 U.S.C. § 1326 (2012)

(unlawful re-entry). The State argues that, even under suspicion of an alien being removable, the

officers, working for Homeland Security and in conjunction with an immigration officer, had the

authority to make a warrantless arrest of defendant where he was likely to escape before a warrant

could be obtained (see 8 U.S.C. § 1357(a)(2) (2012)), especially since there were multiple

addresses attached to defendant.

¶ 40 The State argues that Arizona is inapposite because the statute at issue in that case addressed

the ability of local officers to make arrests for removability under civil immigration law, rather than

for criminal immigration violations. The State points out that the United States Supreme



                                                - 14 -
2020 IL App (2d) 180565


Court stated in Arizona that it was not addressing whether a federal immigration crime would be

a legitimate basis for prolonging detention. Arizona, 567 U.S. 387 at 414-15. The State cites

subsequent cases distinguishing arrests for civil removability from arrests for federal criminal

immigration offenses. It maintains that the officers in this case had the implicit authority to arrest

suspects for federal offenses, including violations of criminal immigration laws. The State argues

that Arizona is further distinguishable because here members of a Homeland Security task force

were working alongside an immigration officer.

¶ 41 We conclude that defendant’s actions in the trial court preclude him from arguing on appeal

that the officers lacked probable cause to arrest him for an immigration violation. Section 114-

12(b) of the Code of Criminal Procedure of 1963 (725 ILCS 5/114-12(b) (West 2016)), which

includes requirements for motions to suppress, states: “The motion shall be in writing and state

facts showing wherein the search and seizure were unlawful. The judge shall receive evidence on

any issue of fact necessary to determine the motion and the burden of proving that the search and

seizure were unlawful shall be on the defendant.” In Ramirez, the court stated:

                “ ‘A motion to suppress is, in effect, a pleading to the extent that it frames the

       issues to be determined in a pretrial hearing on the motion. The fundamental role of a

       pleading is to give an opposing party notice of the pleader’s position concerning the facts

       and law so that the opposing party can begin to prepare his defense. A pleading thus both

       defines and limits the areas of consideration at a trial or other evidentiary hearing ***, by

       enabling the court to determine the relevance of offered evidence.’ ” People v. Ramirez,

       2013 IL App (4th) 121153, ¶ 60 (quoting State v. Johnson, 519 P.2d 1053, 1057 (Or. Ct.

       App. 1974)).




                                                - 15 -
2020 IL App (2d) 180565


¶ 42 Here, defendant argued in his motion to suppress that “the arresting officers had no warrant

for [his] arrest and were not authorized under any provision of the law to affect such an arrest.”

Defendant made no specific mention of the officers lacking probable cause to arrest for his being

in the country illegally. Because defendant’s motion to suppress did not specify the immigration

issue as a reason to suppress evidence, defendant did not give the State notice regarding what his

position was as to the facts and the law such that it could prepare a full defense, contrary to the

principles discussed in Ramirez, 2013 IL App (4th) 121153, ¶ 60.

¶ 43 In opening argument at the hearing on the motion to suppress, defense counsel argued that

the officers learned that defendant was in the country illegally after they placed him in custody.

Counsel characterized the immigration issue as “really not one of the issues in the case at this

point, but [he] guess[ed] it [was] a sub-issue.” More significantly, after hearing testimony that the

police learned of defendant’s illegal status before arresting him, in closing argument counsel

abandoned the subject by not even mentioning the immigration issue as a reason to grant the

motion to suppress, and in fact counsel did not address probable cause for arrest as a disputed

point. Rather, he focused entirely on the issue of defendant’s consent to search the home, saying,

“at this point, we’re only talking about the search of the home, the Court should suppress the

evidence that was encountered inside the home.”

¶ 44 Had defendant properly set forth the issue in the trial court, the State could have explored it

further through more specific questioning of witnesses both at the hearing on the motion to

suppress and at trial. See Hood, 2019 IL App (1st) 162194, ¶¶ 38-39 (in reviewing the trial court’s

ruling on a motion to suppress, we may consider evidence presented at both the suppression

hearing and the trial); see also People v. Hughes, 2015 IL 117242, ¶ 38 (“new factual theories on

appeal deprive the formerly prevailing party of the opportunity to present evidence on that point”).



                                               - 16 -
2020 IL App (2d) 180565


¶ 45 Adding to this, at the hearing on the motion for a new trial, defense counsel conceded the

argument by stating that they “had early alleged that it was an illegal arrest, but [he thought that]

the fact that the defendant didn’t have any immigration status in the United States probably

vitiate[d] that argument, so [he would] turn to the next step.” We agree with the State that this

concession amounts to invited error. Under the invited-error doctrine, a defendant cannot complain

of error that he or she induced the trial court to make, or to which he or she consented. People v.

Lawrence, 2018 IL App (1st) 161267, ¶ 52. In other words, because counsel conceded that the

officers had probable cause to arrest defendant for being in the country illegally, defendant cannot

complain on appeal that the trial court erred in denying the motion to suppress on this basis. See

also Hughes, 2015 IL 117242, ¶ 38 (the defendant’s posttrial motion and argument on that motion

was not sufficient to give the trial court any indication that the focus was the issue the defendant

later asserted on appeal).

¶ 46 Defendant cites People v. Heider, 231 Ill. 2d 1 (2008), for the proposition that defense counsel

adequately preserved the issue in the lower court. There, the question was whether the defendant

had preserved for review his argument that the trial court improperly considered his mental

impairment as an aggravating factor in sentencing. Id. at 18. The supreme court stated that the

purpose of requiring an objection in the trial court is to give the trial court the opportunity to review

the defendant’s claim and save the expense and delay of an appeal if the claim is meritorious, and

to prevent the litigant from asserting on appeal an objection that is different from the one he raised

below. Id. Our supreme court concluded: “In circumstances such as these, where the trial court

clearly had an opportunity to review the same essential claim that was later raised on appeal, this

court has held that there was no forfeiture.” Id.




                                                 - 17 -
2020 IL App (2d) 180565


¶ 47 Defendant asserts that he preserved his argument because his motion to suppress evidence

argued that the arrest was illegal and the trial court found that the officers properly arrested him

for being in the United States illegally.

¶ 48 Defendant’s argument is not persuasive.2 Again, defendant did not specify in his motion to

suppress that he believed that the officers lacked probable cause to arrest him for being in the

country illegally. Defense counsel briefly raised the subject in his opening argument at the hearing

on the motion to suppress, but he then abandoned the issue by not even referencing it in closing

argument, instead arguing only about the consent to search. The trial court mentioned defendant

being in the United States illegally as a basis for the arrest, but it was stated in passing, as opposed

to being discussed as a disputed point. Unlike in Heider, because defendant failed to sufficiently

assert his argument, the State could neither question witnesses more in depth about the subject at

the hearing on the motion to suppress and at the trial nor call additional witnesses such as Powell,

thus resulting in an incomplete record on the question. The situation is additionally distinguishable

from Heider because here defense counsel further conceded the argument by stating at the hearing

on his posttrial motion that they “had early alleged that it was an illegal arrest, but [he thought

that] the fact that the defendant didn’t have any immigration status in the United States probably

vitiate[d] that argument, so [he would] turn to the next step.”

        2   In conjunction with defendant’s ineffective assistance of counsel argument, the State does

not contest that defendant alerted it to his argument that his arrest was unauthorized; the State

instead relies exclusively on the invited-error doctrine. However, courts of review are not bound

even by a party’s concession (People v. Carter, 2015 IL 117709, ¶ 22), and we conclude that

defendant failed to sufficiently raise the issue of lack of probable cause to arrest him for being in

the United States illegally, in addition to later inviting the alleged error.



                                                 - 18 -
2020 IL App (2d) 180565


¶ 49   As our supreme court stated in Hughes, 2015 IL 117242, ¶ 46:

       “By declining or failing to raise these claims below, defendant deprived the State of the

       opportunity to challenge them with evidence of its own, he deprived the trial court of the

       opportunity to decide the issue on those bases, and he deprived the appellate court of an

       adequate record to make these determinations. To consider such claims preserved would

       also multiply litigation by motivating parties to address at trial all conceivable arguments

       that might later be made and by forcing the trial court to consider not only the arguments

       made by counsel, but all arguments counsel might have made.”

See also People v. Pettis, 2016 IL App (4th) 140469, ¶ 27 (the defendant forfeited his argument

on appeal about reasonable suspicion where he did not make the argument in his motions to

suppress or in his oral argument to the trial court at the suppression hearing). Accordingly, we

conclude that defendant did not adequately preserve for review and further conceded the issue of

whether the officers had probable cause to arrest him for being in this country illegally.

¶ 50 Based on this resolution, we do not address defendant’s argument that his unconstitutional

arrest nullified his consent to search his home and required suppression of evidence found therein,

under the fruit-of-the-poisonous-tree doctrine.

¶ 51 Recognizing that we might conclude that he did not adequately preserve the issue of probable

cause for review, defendant alternatively argues that defense counsel was ineffectivefor failing to

do so. For a claim of ineffective assistance of counsel, a defendant must satisfy the two- pronged

test set forth in Strickland v. Washington, 466 U.S. 668 (1984). People v. Hodges, 234 Ill. 2d 1,

17 (2009). The defendant must first establish that, despite the strong presumption that trial counsel

acted competently and that the challenged action was the product of sound trial strategy, counsel’s

representation fell below an objective standard of reasonableness under



                                               - 19 -
2020 IL App (2d) 180565


prevailing professional norms such that he or she was not functioning as the counsel guaranteed

by the sixth amendment. People v. Manning, 227 Ill. 2d 403, 416 (2008). Second, the defendant

must establish prejudice. People v. Valdez, 2016 IL 119860, ¶ 14. In most situations, this is done

by showing a reasonable probability that the proceeding would have resulted differently absent

counsel’s errors. Id. However, where the claim of ineffectiveness is based on counsel’s failure to

file a motion to suppress, the defendant must establish prejudice by showing that the unargued

suppression motion was meritorious, meaning that it would have succeeded, and that there is a

reasonable probability that the trial outcome would have been different had the evidence been

suppressed. People v. Henderson, 2013 IL 114040, ¶¶ 12, 15. A failure to establish either prong of

the Strickland test precludes a finding of ineffectiveness. People v. Peterson, 2017 IL 120331,

¶ 79.

¶ 52 Defendant contends that a lack of probable cause based on his illegal presence in the United

State would have been a meritorious argument if defense counsel had raised the issue in the trial

court, because illegal presence is not a crime and because the police did not have objective facts

that would cause a reasonably cautious person to believe that he was in the country illegally or that

he committed a crime. According to defendant, counsel could have successfully argued that the

police used the unlawful arrest and surrounding circumstances to exploit him into giving consent

to search his home, rendering the consent involuntary. The trial court would have then suppressed

the illicit fruits of the unlawful arrest and warrantless search, being the cocaine and other

incriminating evidence found within the home. Defendant further contends that the State would

not have had any evidence to obtain a conviction, such that the charges against him would likely

have been dismissed. Defendant argues that we should therefore reverse his convictions and vacate

his sentence outright, without remand for a new trial.



                                               - 20 -
2020 IL App (2d) 180565


¶ 53 The State argues that defense counsel did file a motion to suppress arguing that the arrest was

unauthorized and that, though he later invited the error now raised on appeal, defendant’s

ineffective-assistance argument does not address the invited error, thereby resulting in forfeiture

of the issue on review. See Ill. S. Ct. R. 341(h)(7) (eff. May 25, 2018). The State asserts that, even

otherwise, defendant cannot show ineffective assistance of counsel, because the motion would

have been futile in that the police had probable cause to arrest defendant for a crime, as the State

previously argued. See supra ¶¶ 40-41.

¶ 54 Defendant responds that Arizona does not make the civil-criminal distinction urged by the

State. He argues that local law enforcement did not have the authority to arrest him for being in

this country illegally, because such enforcement usurps the federal statutory scheme, which usually

requires the Attorney General to issue a warrant to authorize an arrest. Defendant contends that,

even if the State’s criminal-civil distinction carries weight, the State did not show that the police

had probable cause for a reasonably cautious person to believe that he committed a federal criminal

immigration law violation. Defendant argues that the record reveals no objective facts known to

the officers to suggest that he committed a federal criminal offense but, rather, only a belief that

he was in this country illegally.

¶ 55 If the State is correct that the officers had probable cause to arrest defendant for drug

smuggling and money laundering, our inquiry would end here. However, we conclude that there

was not sufficient evidence of such crimes to amount to probable cause. The officers received a

tip from an informant, but probable cause cannot be based on an uncorroborated tip from an

unidentified informant, even where the tip specifically identifies an individual. People v. Wise,

2019 IL App (2d) 160611, ¶ 59. Defendant had previously been under investigation for cannabis

smuggling and money laundering, but this would amount to only suspicion of a crime, and the fact



                                                - 21 -
2020 IL App (2d) 180565


that he made multiple trips to the bank and that he had an old address on his driver’s license would

not lead a reasonably cautious person to believe that he had engaged in drug smuggling or money

laundering.

¶ 56 As such, we turn to whether the officers had probable cause to arrest defendant for being in

the United States illegally. Defendant relies exclusively on Arizona in answering this question in

the negative. At issue in Arizona was whether four separate provisions of Arizona state law were

preempted by federal immigration law. Arizona, 567 U.S. at 394, 398. One provision gave state

and local law enforcement officers the authority to arrest a person without a warrant if the officers

had probable cause to believe that the person had committed a public offense that made him

removable from the country. Id. at 394. The United States Supreme Court stated that, “[a]s a

general rule, it is not a crime for a removable alien to remain present in the United States.

[Citation.] If the police stop someone based on nothing more than possible removability, the usual

predicate for an arrest is absent.” Id. at 407. It stated that, under the federal statutory structure, the

Attorney General may issue a warrant for an arrest, and, where no federal warrant has been issued,

federal officers have more limited authority. Id. at 408. For example, they may arrest an alien for

being in the United States in violation of any immigration law or regulation, but only where the

alien is likely to escape before the warrant can be obtained. Id. The Court stated that the Arizona

law attempted to provide state officers with “even greater authority to arrest aliens on the basis of

possible removability than Congress [had] given to trained federal immigration officers.” Id. The

Court therefore concluded that this provision of the Arizona law was preempted by federal law.

Id. at 410.

¶ 57 In arriving at its conclusion, the Court acknowledged that there was a federal statute

permitting state officers to cooperate with the Attorney General to identify, apprehend, detain, or



                                                  - 22 -
2020 IL App (2d) 180565


remove aliens not lawfully present in the United States. Id. (citing 8 U.S.C. § 1357(g)(10)(B)). It

stated that Homeland Security gave examples of what would constitute cooperation under federal

law, which included “situations where States participate in a joint task force with federal officers.”

Id. The Court stated that, although there might be some ambiguity as to what constituted

cooperation under federal law, it would not “incorporate the unilateral decision of state officers to

arrest an alien for being removable absent any request, approval, or other instruction from the

Federal Government.” Id.

¶ 58 Thus, even on its face, Arizona is distinguishable from the situation here, as Arizona involved

state and local officers attempting to unilaterally enforce civil immigration violations of federal

law. In contrast, Hall and Lindley were working as task-force officers of a narcotics group with

Homeland Security, and the group also included an immigration officer. Hall additionally testified

that, had he used a Homeland Security consent-to-search form, he would have written his name

where it stated “ICE special agent”; this could indicate his involvement with immigration

enforcement. At a minimum, the officers’ work with Homeland Security could arguably fall into

the type of cooperation with the federal government mentioned as permissible in Arizona.

Defendant does not acknowledge this distinction or cite authority further discussing the subject.

See People v. Bailey, 2019 IL App (3d) 180396, ¶ 22 (a reviewing court is not a repository into

which an appellant may foist the burden of argument and research, nor is it our function or

obligation to act as an advocate, and the failure to clearly define issues and support them with

authority results in forfeiture of the argument).

¶ 59 Further, there is support within Arizona for the State’s argument that Arizona was addressing

only civil immigration violations, as opposed to criminal immigration violations. While discussing

another provision of the Arizona law, the Court stated in Arizona that there was “no



                                                - 23 -
2020 IL App (2d) 180565


need in this case to address whether reasonable suspicion of illegal entry or another immigration

crime would be a legitimate basis for prolonging a detention, or whether this too would be pre-

empted by federal law.” Arizona, 567 U.S. at 414. The Fourth Circuit has stated: “Lower federal

courts have universally—and we think correctly—interpreted Arizona v. United States as

precluding local law enforcement officers from arresting individuals solely based on known or

suspected civil immigration violations.” (Emphasis added.) Santos v. Frederick County Board of

Commissioners, 725 F.3d 451, 464 (4th Cir. 2013). As Arizona dealt exclusively with civil

immigration violations, there is support for the proposition that even local law enforcement

agencies may enforce criminal immigration-related laws. See, e.g., Melendres v. Arpaio, 695 F.3d

990, 1001 (9th Cir. 2012); Macareno v. Thomas, 378 F. Supp. 3d 933, 942 (W.D. Wash. 2019);

Davila v. Northern Regional Joint Police Board, 370 F. Supp. 3d 498, 546 (W.D. Penn. 2019) (“It

has been long-settled that local law enforcement agencies may enforce criminal immigration

violations, but lack the authority to enforce civil violations.” (Emphasis in original.)). Although

defendant argues that the record does not show that the officers had information that he committed

a federal criminal immigration offense, this is because defendant did not sufficiently raise the issue

in the trial court such that an adequate record could be developed to resolve this question.

¶ 60 As stated, where a defendant’s claim of ineffective assistance of counsel is based on the failure

to file a motion to suppress, the defendant must demonstrate prejudice by showing that the

unargued suppression motion would have succeeded and that there is a reasonable probability that

the trial outcome would have been different. Henderson, 2013 IL 114040, ¶¶ 12, 15. Our supreme

court stated in Henderson that, with such a claim, “the record will frequently be incomplete or

inadequate to evaluate that claim because the record was not created for that purpose.” Id. ¶22.




                                                - 24 -
2020 IL App (2d) 180565


¶ 61 In this case, there is no question that the trial would have resulted differently without the

evidence seized from defendant’s home, as that evidence formed almost the entirety of the State’s

case. Thus, the question is whether the motion to suppress would have been granted had defense

counsel adequately raised and preserved the issue of whether the officers had probable cause to

arrest defendant for being in the United States illegally. However, because counsel did not

sufficiently raise the subject at trial, and based on appellate counsel’s singular reliance on Arizona,

the record is inadequate to evaluate this claim. As discussed, we do not know from the record

whether the officers were relying on a civil or a criminal violation of immigration law, and Arizona

additionally distinguished the situation before it from the type of federal-local law enforcement

partnership that seemed to be present here. We are therefore unable to reach the merits of the issue.

Cf. People v. Gayden, 2020 IL 123505, ¶¶ 29, 36 (record did not have sufficient information about

the circumstances of the defendant’s arrest from which the court could determine whether a motion

to suppress would have been meritorious and therefore could not determine if the defendant was

prejudiced by his trial counsel’s failure to file a motion to suppress); People v. Williamson, 2018

IL App (3d) 150828, ¶ 30 (record was inadequate to evaluate ineffective-assistance claim, because

there was no indication in the record as to why counsel abandoned the claim that there was not

probable cause to search the defendant’s vehicle, and because the record was insufficient to

determine whether the claim would have succeeded had counsel pursued it at the suppression

hearing). In instances like this one, “the ineffective assistance claim may ‘be better suited to

collateral proceedings’ ” where the record may be adequately developed. Williamson, 2018 IL

App (3d) 150828, ¶¶ 29, 34 (quoting People v. Veach, 2017 IL 120649, ¶ 46).

¶ 62                                    III. CONCLUSION

¶ 63 For the reasons stated, we affirm the judgment of the Kane County circuit court.



                                                - 25 -
2020 IL App (2d) 180565


¶ 64   Affirmed.




                          - 26 -
2020 IL App (2d) 180565



                                   No. 2-18-0565


Cite as:                  People v. Montes, 2020 IL App (2d) 180565


Decision Under Review:    Appeal from the Circuit Court of Kane County, No. 15-CF-928;
                          the Hon. James C. Hallock, Judge, presiding.


Attorneys                 James E. Chadd, Thomas A. Lilien, and James K. Leven, of State
for                       Appellate Defender’s Office, of Elgin, for appellant.
Appellant:



Attorneys                 Joseph H. McMahon, State’s Attorney, of St. Charles (Patrick
for                       Delfino, Edward R. Psenicka, and Victoria E. Jozef, of State’s
Appellee:                 Attorneys Appellate Prosecutor’s Office, of counsel), for the
                          People.




                                       - 27 -